 19-36964-cgm        Doc 22    Filed 03/04/20 Entered 03/04/20 09:05:46           Main Document
                                            Pg 1 of 1
                                MICHAEL FAKHOURY, P.C.
Michael Fakhoury, Esq.                       725 Route 9                                 FakhouryLaw.com
                                        Fishkill, New York 12524             HudsonValleyLegal@gmail.com
                                           Ph: 845-896-5200
                                           Fax: 845-896-4016



                                             March 3, 2020



Via ECF
Chambers, Hon. Cecelia G. Morris
United States Bankruptcy Court
Southern District of New York
355 Main Street
Poughkeepsie, NY 12601

       Re:     Frank G. Flory
               Chapter 13 Case No. 19-36964(CGM)

Dear Judge Morris:

     Please allow this letter to serve as a Loss Mitigation Status Update. The Lender in this case is
PHH Mortgage represented by RAS Boriskin, LLC.

       On January 14, 2020, our office served the Loss Mitigation Order on the lender, lender’s attorney
and the Chapter 13 Trustee.

       On January 27, 2020, our office received the Creditor Loss Mitigation Affidavit and on February
11, 2020, we E-mailed the requested documentation to lender’s attorney.

       On or about February 28, 2020 our office received a Trial Modification Agreement for which the
debtor has signed and accepted on March 2, 2020. We are in the process of preparing the motion to
approve same.

       Thank you for your attention to this matter.

                                             Very truly yours,


                                             /s/ Michael A. Fakhoury
                                             Michael A. Fakhoury, Esq.
MAF/erw
